Citation Nr: 0737022	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 27 to July 3, 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO.


FINDINGS OF FACT

1.  The veteran's asthma was not noted at the time of his 
examination, acceptance, and enrollment into service.

2.  The veteran nevertheless clearly had asthma prior to 
service.

3.  The veteran's preexisting asthma clearly did not increase 
in severity during service beyond the natural progress of the 
condition.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for asthma.  
He maintains that the condition was aggravated by service.



I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in April 2005 and an attachment to a subsequent 
letter mailed in April 2006, the RO informed the veteran of 
the information and evidence required to substantiate his 
claim.  He was notified of his and VA's respective duties for 
obtaining the information and evidence, and he was asked to 
send any pertinent evidence in his possession.  He was also 
informed of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Although the totality of the required notice was 
not provided until after the veteran's claim was initially 
adjudicated, the claim was subsequently re-adjudicated in a 
June 2006 statement of the case, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA and 
private medical treatment, and he has been examined for 
purposes of obtaining an opinion as to the likely etiology of 
his asthma.

The Board acknowledges that the record contains references to 
some evidence that has not been procured.  The claims file 
does not contain, for example, complete records from Drs. 
Manos, Pittman, Mahow, McCarroll, Holiday, or Barnett, or 
from Greenville Memorial Hospital.  (The veteran identified 
each of these as sources of additional evidence in releases 
dated in March and April 2005.)  Nor does the claims file 
contain copies of all the evidence underlying the veteran's 
reported 1993 award of disability benefits from the Social 
Security Administration (SSA).  With respect to Drs. Pittman, 
McCarroll, Holiday, and Barnett, and Greenville Memorial 
Hospital, however, the Board notes that each of those sources 
has variously indicated that the records identified by the 
veteran are not available.  In addition, with respect to Drs. 
Manos and Mahow, the record shows that the RO made two 
attempts to obtain the identified evidence from those 
physicians.  Those efforts failed, and the RO notified the 
veteran in June 2005 that it was his responsibility to see 
that VA received the records.  See 38 C.F.R. § 3.159(e) 
(2007).  Further, with regard to the veteran's reported SSA 
disability award, the veteran indicated in a June 2006 letter 
to his congressman that that award was based on disability 
arising from a heart attack, rather than asthma.  
Consequently, it appears that there is no reasonable 
possibility that obtaining the records from SSA would aid in 
substantiating the veteran's claim.  38 C.F.R. § 3.159(d) 
(2007).  No further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
rebutted, "then the veteran is not entitled to service-
connected benefits."  Wagner, 370 F.3d at 1096. 

In the present case, the Board finds, as an initial matter, 
that the condition here at issue was not noted at the time of 
the veteran's examination, acceptance, and enrollment into 
service.  As outlined above, applicable law contemplates that 
something more than a pre-service history be recorded in a 
report of an induction or enlistment examination in order for 
a condition to be deemed "noted," as that term is used in 
38 U.S.C.A. § 1111.  Here, although the record shows that the 
veteran reported a history of childhood asthma when he was 
examined for induction in March 1969, the report of that 
examination shows that his chest and lungs were found to be 
normal and that he had had no recurrence of the childhood 
asthma.  This history of asthma was "NCD" (not considered 
disqualifying).  Because the veteran's asthma was not 
"noted" at the time of his examination, acceptance, and 
enrollment into service, he is entitled to the presumption of 
soundness.

With respect to whether the presumption of soundness has been 
rebutted, the Board finds, first, that there is clear and 
unmistakable evidence that the veteran had asthma prior to 
service.  The veteran has offered sworn testimony to that 
effect.  Indeed, he has testified that prior to his induction 
into the Army, he was "turned down" for enlistment in two 
other branches of service due, at least in part, to asthma.  
He reported a history of childhood asthma when he was 
examined for induction in March 1969, and again when he was 
evaluated in June 1969.  Later in June 1969, a three-member 
service department Medical Board unanimously concluded, after 
examining the facts of the case, that the veteran's asthma 
existed prior to service.  Similarly, in May 2006, a VA 
physician examined the veteran, reviewed the expanded record, 
and concluded that the veteran's asthma "clearly predated 
military service."  None of the evidence suggests otherwise.  
It is the Board's conclusion, therefore, that asthma was 
clearly and unmistakably present prior to service.

The Board also finds that there is clear and unmistakable 
evidence that asthma did not increase in severity during 
service beyond the natural progress of the condition.  The 
veteran's service lasted only 1 month and 7 days.  Although 
it appears that he did exhibit increased symptoms of asthma 
during that time, as compared to findings made at induction 
(in June 1969, he was found to exhibit mildly prolonged harsh 
expiratory breath sounds and high-pitched expiratory 
wheezes), the competent evidence of record demonstrates that 
the underlying condition did not undergo a chronic or 
permanent worsening during service.  Specifically, the record 
shows that the three-member Medical Board specifically and 
unanimously concluded, after examining the facts of the 
case-including that he had had no acute attacks of asthma 
during service-that the veteran's asthma had not been 
aggravated by his period of active duty.  See, e.g., Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) (temporary or 
intermittent in-service flare-ups of a pre-service condition 
are not sufficient to be establish an increase in severity 
unless the underlying condition, as contrasted with symptoms, 
has worsened).

More recently received evidence does nothing to detract from 
the Medical Board's conclusion.  Indeed, it further supports 
it.  Although the veteran feels that his asthma underwent a 
chronic or permanent worsening during service (see October 
2007 Hearing Transcript, p. 9), the record shows that in 
September 1979 he reported to his private physician, Dr. C. 
Allen Bruce, that although he had had problems with asthma as 
a child, he had "had none in 12 years."  He had some 
difficulties with asthma in March 1981, as noted in later 
records from Dr. Bruce, but his asthma was described as 
"mild" and "stable" on subsequent visits in April and 
August 1981, after administration of treatment.  Thereafter, 
in September 1987, the veteran again denied a significant 
history of post-service asthma when he was seen by a Dr. 
Wesley Lawton.  Later, in May 2006, a VA physician opined, 
after examining the veteran and reviewing the claims file, 
that it was unlikely that the veteran's asthma had been 
aggravated by service.  The examiner noted, in part, that 
there was "no evidence of anything out of the ordinary 
occurring in military service as far as the veteran's asthma 
was concerned."

The competent and probative post-service evidence, taken 
together with the evidence obtained during service, provides 
no support for the conclusion that the veteran's asthma 
increased in severity during service beyond the natural 
progress of the condition.  Indeed, it appears rather obvious 
from the evidence that it did not.  The presumption of 
soundness is therefore rebutted, and the claim for service 
connection is denied.  See Wagner, supra.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


